Opinion of the Court by
Judge Hobson —
Affirming;.
Elizabeth G-eohegan, who died about the year 1850, owning certain lots in Lexington, Ky., devised the property to four of her daughters and one son. The son conveyed his interest to the four daughters. One of the daughters died, and devised her fourth interest to Ellen White, one of the other three daughters, thus vesting in Ellen White one-half of the property and one-fourth each in her two sisters, Anna Murphy and Margaret Caulfield. Margaret Caulfield died *603about tbe year 1896, Anna Murphy died in the year 1901, and Ellen White died in June, 1907. After Ellen White’s death this suit was brought, by some of the devisees of Anna Murphy and some of the heirs at' law of Ellen White against the hiers at law of Margaret Caulfield and the other devisees and heirs at law of the other two sisters, asking a sale of the property upon the ground that it was indivisible. It was also shown in the petition that the personal estate of Ellen White was insufficient to pay her debts and that she had executed a mortgage on her interest in the property for $4,000. The case was prepared for trial, and, being submitted, a judgment was entered for a sale of the property. The sale was had, and Ross Adams became the purchaser for the sum of $7,400. He filed exceptions to the confirmation of the sale. The court overruled the exceptions, and he appeals. The following grounds • are relied on for reversal:
(1) Neither the title nor possession of the property sought to be sold was sufficiently alleged in the petition.
It is averred in the petition that Elizabeth Geohegan owned the property at her death. Her will is set out, and the various transfers; and it is alleged that each of her four daughters owned one-fourth of the property. The names of the heirs and devisees of the daughters are given, and, while it is not in words stated in the pleadings that the plaintiffs and defendants are in possession of the property, this fact is apparent from the allegations of the pleadings. Subsection 2 of section 490 of the Civil Code of Practice authorizes a sale of a vested estate in real property jointly owned by two or more persons, if the estate be in possession and the property cannot be divided *604without materially impairing its value or the value of the plaintiff’s interest therein. Under this section it is unnecessary for the petition to show that the property is in the possession of the plaintiffs. The Code requires that the sale may he made if the estate he in possession; that is, if the estate is not a reversion, or remainder, or the like. Ward v. Edge, 100 Ky. 771, 19 Ky. Law Rep. 59, 39 S. W. 440.
(2) Nellie Parker, one of the plaintiffs, was the statutory guardian for Louise Parker, one of the infant defendants. The court, upon affidavit filed, appointed a guardian ad litem for Louise Parker, and he filed his report in the regular form. It is insisted that there was no necessity for the appointment of a guardian ad litem. .
By subsection 2 of section 38 of the Civil Code of Practice a guardian ad litem may be appointed by the court, whether the guardian appear for the defendant or not. The appointment of a guardian ad litem is a matter within the discretion of the court in such cases, where the guardian’s interest may be adverse to his ward’s; and it was eminently proper that the court should appoint a guardian ad litem in a case like this, where the infant’s guardian was one of the plaintiffs in the suit. That this is the meaning of the Code is shown by subsection 2 of section 499; for there is the same necessity for the appointment of a guardian ad litem in actions for the sale of land as in actions for its division. By subsection 3 of section 36 no judgment may be rendered against the infant until the regular guardian or the guardian ad litem file .answer or a report as therein provided. But there may be a judgment when the proper report is made by the guardian ad litem. See Gardner v. Letcher, 29 S. W. 868, 16 Ky. Law Rep. 778. A contrary rule *605was not laid down in Walker v. Smyser’s Ex’rs, 80 Ky. 633, 4 Ky. Law Rep. 662, or in Miller v. Cabell, 81 Ky. 178, 4 Ky. Law Rep. 962. The guardian was a plaintiff in the action, representing her own interest, and her own interest might not be in accord with the interest of her ward, who was one of the defendants to the action; and when she failed to make a defense for her ward the court very properly appointed a guardian ad litem that the interest of the infant might in no case suffer.
(3) No bond was executed to the nonresident defendants.
This was a proceeding to sell land for the division of the proceeds among the owners of the land. In such a proceeding it is unnecessary that a bond should be executed under section 410 of the Civil Code of Practice, to the nonresident defendants. Hogue v. Yeager, 107 Ky. 582, 54 S. W. 961, 21 Ky. Law Rep. 1299. So much of the petition as set out that Ellen-White’s interest was subject to her debts was only in aid of the main object of the suit, that the claims of all parties against the land might be settled in one action. These matters did not change the essential nature of the case in any way.
(4) Some of the parties were not before the court ■on the cross-petition.
If any of the defendants are not before the court on the cross-petition of the mortgagee, they must be brought before the court-before any part of the proceeds are paid out; but the fact that they were not before the court on the cross-petition of the mortgagee in no wise affects the validity of the sale. The sale was made on the plaintiff’s petition and amended petition. Were the rule otherwise the plaintiffs, in a case like this, might be indefinitely delayed by the *606failure of the cross-plaintiffs, who had claims against other owners, to prepare their case. The court,, under section 411, required the mortgagee to execute bond before any part of the proceeds were paid over to it. This was proper.
(5) Some of the heirs were not before the court.
The heirs of Sam Murphy are properly before the court; and, as shown by the proof, the parties before the court are the only ones who have any interest in the land.
(6) The will of Mrs. Murphy was not properly-authenticated.
The will of Mrs. Murphy, which was probated originally in California, and then probated in Kentucky, in the Fayette county court, was properly admitted in evidence. It must he conclusively presumed that the Fayette county court had proper evidence before it when it admitted the paper to probate. The action of the Fayette county court is conclusive, unless vacated as provider* by law. Morrison v. Fletcher, 119 Ky. 488, 84 S. W. 548, 27 Ky. Law Rep. 124.
(7) Her will was not properly construed.
Whether the circuit court decided correctly in-determining that the daughters of Anna Murphy took a fee under her will does not concern the purchaser of the land. All the parties were before the court,, and if the grandchildren are not satisfied with the judgment of the circuit court they can take an appeal; hut the purchaser of the land'will he protected in his title, although the court may err in its distribution of the proceeds.
Judgment affirmed.